Citation Nr: 0029778	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO. 93-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, status post patellectomy, currently evaluated at 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1987 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran an 
increased evaluation for his service connected residuals of a 
left knee injury.

In a September 1996 decision, the Board denied entitlement to 
an increased rating for the residuals of a left knee injury.  
The appellant duly appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated October 
7, 1997, pursuant to a joint motion filed by the Secretary of 
Veterans Affairs and the appellant, the Court vacated and 
remanded the Board's September 1996 decision, and remanded 
the appellant's claim to the Board for further development of 
the record and for readjudication.  

In a June 1998 decision, the Board remanded the case to the 
RO for development pursuant to the Court's order.  The RO 
completed such development to the extent possible, and the 
case is again before the Board for final appellate review.  
The Board is obligated by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The left knee disability is manifested by no more than 
subjective complaints of give-way without contemporary 
clinical evidence of any recurrent laxity or subluxation.

2.  The veteran has some limitation of motion of the left 
knee, with medical documentation indicating little in the way 
of functional limitation due to pain and without evidence of 
fatigability, incoordination, weakness, or other objective 
pathology indicative of the effects of pain.   

3.  The veteran's superficial scarring of the left knee is 
shown to be tender on objective demonstration, without 
ulceration or causing limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the currently 
assigned 10 percent for residuals of a left knee injury, 
status post patellectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC) 5257, 5260, 5261 (1999).

2.  The criteria for a separate 10 percent evaluation for 
scarring of the left knee have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
Where extension is limited to 45 degrees a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

Introductory Matters

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

As the veteran's claim is well grounded, VA has a duty to 
assist in the development of such claim by obtaining relevant 
records which could possibly substantiate the claim and 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107.  Here, 
the Board notes that the veteran was afforded VA examinations 
in order to determine the level of severity of his left knee 
disability and the effects of pain of the left knee.  The RO 
sought to obtain all relevant evidence.  No further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).



Factual Background

Rating decision dated in January 1991 granted service 
connection for residuals of a left knee condition evaluated 
as noncompensable under Diagnostic Code 5257 based on the 
findings noted in the service medical records.  During 
service, he received treatment for recurrent complaints 
relating to his left knee.  These complaints included 
locking, popping, and pain.  The veteran did not appeal this 
decision.  

In August 1991, the veteran sought to reopen his claim after 
he underwent a partial patellectomy of the left knee at a VA 
Medical Center.  The discharge summary report noted that he 
did well postoperatively.  The veteran was instructed to 
perform no strenuous exercises or physical activity for the 
following four weeks and to avoid climbing stairs or other 
active use of the affected extremity.  By rating decision 
dated in November 1991, a temporary 100 percent evaluation 
was assigned under 38 C.F.R. § 4.30 for residuals of a left 
knee condition, status post patellectomy, from August 22 
through September 30, 1991 and, thereafter, the 
noncompensable rating would take effect in accordance with 
the criteria under Diagnostic Codes 5257-5314.

Upon VA examination in December 1991, the veteran reported 
that, since his left knee surgery, he was unable to stand for 
prolonged periods, walk more than three blocks, bend, or 
drive a car without experiencing pain and locking in his left 
knee.  The examiner reported that the left knee was slightly 
swollen and the incision was well healed but tender and 
slightly hot to palpation.  Flexion of the left knee was to 
45 degrees and extension was to -10 degrees.  The veteran 
could semi-squat and walk on toes and heels with great 
difficulty and pain in the knee.  The diagnosis was left knee 
injury with partial patellectomy and functional limitations.  
This finding of functional limitation, including limitation 
of flexion to 45 degrees, resulted in a January 1992 rating 
decision which assigned a 10 percent evaluation under 
Diagnostic Code 5260 for the veteran's service connected 
disability characterized as residuals of left knee condition, 
status post partial patellectomy.  Although the veteran 
disagrees with this rating, it has been confirmed and 
continued to the present.

At his RO hearing in May 1992, the veteran testified that the 
impairment associated with his left knee is manifested by 
swelling, pain, weakness, and instability.  Transcript (T.) 
at 3 - 5.  He stated that he wears a self-prescribed brace 
and ace bandage on his left knee for strength and support.  
T. at 3.  The veteran reported that he is currently employed 
as a security guard but his income is limited because, due to 
his left knee disability, he must avoid posts which require 
patrolling and is unable to work overtime.  T. at 4.  He 
further testified that that his physical disability is 
preventing him from joining the Los Angeles Police 
Department, continuing his education, and engaging in 
sporting activities.  T. at 5.  The veteran recalled that, in 
January 1992, he drove from Los Angeles to New York and 
experienced pain due to the required sitting; no discomfort 
specifically in the left knee was noted.  T. at 6.  
Significantly, the veteran reported that he does not 
experience pain in his knee unless he is doing something 
stressful such as bowling, and he had experienced no recent 
swelling in the knee because of the use of the ace bandage.  
He was not currently taking medication for his left knee.  T. 
at 5, 7.

VA outpatient reports reveal that the veteran was treated for 
recurrent left knee pain from September 1991 to September 
1992.  A treatment report for September 1991 reveals that the 
range of motion in the veteran's left knee was 20 to 90 
degrees actively and 0 to 100 degrees passively.  The 
assessment was healing patellectomy.  Another treatment 
report from September 1991 reported an impression of 
malalignment of the patella.  An examination record from 
October 1991 reported that the veteran had not had 
rehabilitation and did not have a brace.  Two-centimeter 
quadriceps atrophy was noted.  It further noted that he 
needed aggressive quadriceps rehabilitation and a patellar 
stabilizer for patellar subluxation, status post excised 
partial patellectomy.  Significantly, a March 1992 treatment 
report noted that the veteran's left knee was basically 
within normal limits.

An August 1995 VA examination reported that the extension in 
the veteran's left knee was to 180 degrees, flexion was to 
145 degrees, and the anterior and posterior cruciate 
ligaments seemed to be normal.  The Drawer sign was normal 
and some crepitation behind the knee joint was noted.  X-ray 
studies showed that the veteran had supernumerary patella 
which had been removed.  The diagnosis was status post 
surgery of the left knee and mild degree of chondromalacia of 
the left knee joint. 

A private magnetic resonance imaging (MRI) of the left knee 
dated in 1998 revealed slightly prominent intrasubstance 
signal in the posterior horn of the medial and lateral 
menisci on sagittal images that was likely within normal 
limits or secondary to myxoid degeneration; no meniscal tear 
was identified.  The anterior cruciate, posterior cruciate, 
medial collateral, and fibular collateral ligaments were 
intact.  

The veteran was afforded an orthopedic examination on behalf 
of VA in January 1999.  The veteran's chief complaint was 
left knee pain and effusion, with a sense of instability and 
giving way.  The veteran reported having problems with 
kneeling, bending, going up and down stairs, and squatting in 
the performance of his duties.  

On physical examination, the veteran walked with an antalgic 
left gait.  He had an inability to squat.  When walking on 
his tiptoes and heels, there was no evidence of weakness.  
The veteran had some problem in attempting to walk on his 
toes because he stated that his knee felt unstable with that 
maneuver.  

Extension of the left knee was to 0 degrees, which the 
examiner indicated was normal.  Flexion of the left knee was 
to 130 degrees, with 135 degrees noted to be normal.  The 
veteran had pain at the lateral margin of the left knee and 
knee joint, both anteriorly and posteriorly to the lateral 
collateral ligament.  The ligament was intact; there was no 
rotatory instability.  There was a grating sensation in the 
lateral part of the joint with Apley's grind test.  The 
cruciate ligament appeared normal and intact.  There was 1+ 
effusion of the knee.  From a past partial patellectomy, 
there was a vertical, nontender scar on the lateral part of 
the border of the patella.  There was no significant 
crepitation.  

The examiner further noted that the veteran had pain in 
movement of the left knee that was worse after flexion to 
about 90 degrees.  The veteran had increased pain when he 
attempted to go past 130 degrees of flexion of the left knee 
joint.  Muscle strength of the knees was a normal 5/5.  
Sensation of the lower extremities was intact to pinprick and 
light touch.  X-rays of the left knee showed no evidence of 
loose bodies; the joint margins were well maintained.  There 
was a partial portion of the distal left patella that had 
been excised.  The diagnostic impression was internal 
derangement of the left knee.   
     
The veteran underwent an orthopedic examination on behalf of 
VA in March 2000.  The examiner was provided with the claims 
file and conducted a review of records.  
The veteran reported gradually increasing pain in the left 
knee area for which he took anti-inflammatory medications.  
His current complaints were left knee pain that was 
aggravated by use of stairs and with squatting.  At times, 
there reportedly was swelling of the knee.  The veteran 
stated that the knee frequently gave way, and he wore a 
support whenever he had to do any prolonged walking.  He was 
able to play a little softball and basketball, but he mostly 
coached those activities.  He worked as a mailhandler for the 
United States Postal Service.  

On physical examination, the veteran's walk was even, steady 
and heel-to-toe.  No limp was present.  He walked on tiptoe 
as well as heels.  Extension of the left knee was a normal 0 
degrees.  Left knee flexion was 135 degrees of a normal 140.  
Thigh circumference was 42.5 centimeters (cm) on the right 
and 43 on the left.  Calf circumference was 36 cm on the 
right and 35.5 cm on the left.  

There was a 4-cm oblique scar extending over the left kneecap 
from the superolateral aspect toward the center and a 5-cm 
vertically oriented scar along the lateral border of the left 
patella.  The scars were pliable and not adherent to any 
other deep structures.  Scarring was superficial, not poorly 
nourished, and not associated with limitation of function of 
the left knee.  The scars were not otherwise remarkable.  
Tenderness was minimal.

There was no complaint of pain to palpation, generally, over 
the lateral aspect of the left knee.  There were no palpable 
prominences or other abnormalities.  There was no effusion, 
increased warmth or ligamentous laxity.  McMurray's and 
drawer tests were negative.  Range of motion of the left knee 
on active and passive movement was from 0 degrees of 
extension to 130 degrees of flexion.  There was some 
demonstration of pain with left knee motions at the limits of 
motion.  There was no limitation of motion by muscle 
weakness, incoordination, lack of endurance or other 
problems.  No weakness was noted in any of the lower 
extremity muscle groups, and sensation was intact throughout.  
An x-ray of the left knee showed slight irregularity along 
the superolateral portion of the left patella.  

The examiner commented that objective findings of the 
veteran's left knee were constituted by the left knee scars, 
limitation of motion of the left knee due to pain, and some 
residual chondromalacia.  The examiner stated that the 
residuals of the left knee injury were considered mild as 
evident in the aforementioned findings.  

The subjective findings were noted by the examiner to include 
symptoms of pain and give-way, although no significant 
quadriceps atrophy was apparent on examination.  

On the basis of the findings on the examination pertinent to 
pain, the examiner stated that little was found in the way of 
functional limitation.  It was recommended that the veteran 
not participate in activities that required frequent 
squatting or work in a job that required kneeling.  
Otherwise, the examiner saw no specific limitations for the 
veteran's activities.  There were no skin changes or other 
objective manifestations that demonstrated disuse.  

The examiner stated that the service-connected knee 
disability involved only the joint structures, and there was 
no muscle or nerve involvement.  The examiner found no 
indication of any excessive fatigability, weakness, 
incoordination or other problems with regard to the left 
knee.  

The pain that the veteran manifested was noted with movement 
of the knee joint, but there was no indication of any muscle 
fatigue, incoordination or weakness of the left knee.  The 
examiner pointed out that he was unaware of any other medical 
or other associated problems in regard to the veteran's 
functional capacity regarding the left knee.  

The patellectomy scar was unremarkable; it was minimally 
tender to palpation, as was the scar obliquely across the 
knee, which resulted from the original injury.  The scars 
were free of ulcerations or other abnormalities, including 
any limitation of function of the left knee.  

Analysis

The veteran is currently in receipt of a 10 percent 
evaluation for the left knee, under Diagnostic Code 5260.  As 
noted above, a 10 percent rating was awarded when the 
veteran's left knee flexion was shown to be 45 degrees during 
VA examination in 1991.  By regulation, a 10 percent rating 
is applicable when flexion of the knee motion is limited to 
45 degrees.  38 C.F.R. § 4.71a.  

In this case, the probative evidence does not show that the 
veteran's left knee motion is limited to a degree warranting 
assignment of more than a 10 percent evaluation under 
Diagnostic Codes 5260.  

Subsequent to the December 1991 VA examination, the veteran's 
flexion of the left knee on range of motion testing was 
consistently shown to be better than 
45 degrees.  This "actual" range of flexion is thus not 
sufficient to warrant an evaluation in excess of the 10 
percent already assigned.  DC 5260.  

A higher rating may also be considered when the degree of 
limitation pertinent to extension of the left knee is 
evaluated.  Initially, the Board notes that a September 1991 
outpatient report subsequent to the veteran's August 1991 
partial patellectomy revealed extension limited to 20 
degrees.  When extension is limited to 20 degrees, a 30 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  However, the Board does not conclude 
that this lone finding is sufficient to justify a 
30 percent rating when the disability picture shows that 
extension was consistently far better on the many other 
examinations of record.  That is, subsequent to that time, 
the actual range of extension did not qualify for a rating in 
excess of the currently assigned 10 percent.  

The Board acknowledges that the "claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

In order to assess the functional loss due to pain, the 
veteran was afforded VA examinations, which were conducted in 
January 1999 and March 2000.  While other clinical records 
report the veteran's subjective reports of pain and varying 
ranges of motion, the Board finds that the examinations on 
behalf of VA are of more probative value in assessing the 
impact of pain since they were conducted for rating purposes 
and with specific criteria in mind by the examiners.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (The Court has held 
that it is the Board's duty to determine the credibility and 
weight of evidence).    

At the time of the January 1999 examination, the examiner 
noted that the veteran had pain in movement of the left knee 
that was worse after flexion to about 90 degrees, and he had 
increased pain when he attempted to go past 130 degrees of 
flexion.  Even considering the limitations imposed by pain in 
this scenario, the restricted motion is not such to warrant a 
rating in excess of the currently assigned 10 percent.  
38 C.F.R. § 4.71a.  Similarly, the March 2000 examiner noted 
the veteran's subjective reports of pain.  On examination, 
there were, at worst, 0 degrees of extension and 130 degrees 
of flexion.  As to the effects of pain, the examiner stated 
that "little" was found in the way of functional limitation.  
Accordingly, the Board cannot conclude that more than a 10 
percent rating is appropriate for the left knee based on 
these ranges of motion.  Id.   

Moreover, the March 2000 examiner stated that there was no 
limitation of motion by reason of muscle weakness, 
incoordination, lack of endurance or other problems.  It was 
further indicated that the veteran had no manifest signs of 
disuse as a result of the left knee, including skin changes.  
Additionally, such cardinal symptoms of functional limitation 
due to pain as excessive fatigability, weakness or 
incoordination were not demonstrated.  Consequently, the 
probative examination that assessed the functional impairment 
due to pain is not persuasive that a rating in excess of 10 
percent is warranted.  38 C.F.R. § 4.71a, DCs 5260, 5261; 
VAOPGCPREC 9-98.  Consistent with the provisions of 38 C.F.R. 
§ 4.59, the minimally compensable rating of 10 percent 
pertinent to the effects of a painful joint is assigned to 
the left knee disability.     

When service connection was first granted by rating decision 
dated in January 1991, the knee disability was rated 
noncompensable under DC 5257.  The Board has also considered 
whether a higher rating may be assigned under DC 5257, but 
finds that such is not in order.  

For a 10 percent evaluation under DC 5257, slight recurrent 
subluxation or lateral instability must be shown; a 20 
percent rating is warranted when there is moderate recurrent 
subluxation or lateral instability.  A review of the medical 
evidence does not demonstrate that even a compensable rating 
is justified under DC 5257.  

The veteran has testified that he wears a brace that he self-
prescribed for strength and support; further, he reported on 
VA examination, even as late as March 2000, that the knee 
frequently gave way.  Compared to the veteran's reports, the 
medical findings in various examinations do not provide 
objective corroboration of impairment caused by recurrent 
subluxation or instability.  While shortly after his 
patellectomy the veteran was advised to undergo 
rehabilitation for patellar subluxation, specific findings 
since that time uniformly indicate normal ligaments and/or 
normal testing for instability on VA examination in 1995, 
private MRI in 1998, and VA examination in January 1999.  
This does not reflect a disability picture demonstrative of 
recurrent subluxation or lateral instability.  

In March 2000, the examiner again found no laxity.  This 
examiner sought to identify the nature of all left knee 
disability, and the veteran's reports of the subjective sense 
of give-way were noted and analyzed.  As part of that 
process, the examiner measured the veteran's thigh and calf, 
bilaterally, for signs of atrophy and disability therefrom.  
Following clinical examination, the examiner concluded that 
there was no significant atrophy; this was noted in 
association with the veteran's reports of instability and the 
absence of objective pathology to support this subjective 
report.  In sum, this current finding is of high probative 
value in light of showing any contemporaneous disability; 
however, it is not shown that the veteran has significant 
atrophy that results in recurrent instability or other 
identified disability.  Therefore, the basis for a higher 
rating is not demonstrated.  DC 5257.  

Following the veteran's partial patellectomy, a patellar 
stabilizer was recommended in 1991.  By March 1992, the left 
knee was within normal limits, and as discussed above, there 
were otherwise no findings pertinent to recurrent subluxation 
or lateral instability. The Board notes that the veteran has 
testified to his belief that his symptoms, including pain, 
justify an increased rating.  However, his competent 
testimony relative to his disorder is outweighed by the 
examination reports that simply do not show that the criteria 
that warrant a higher rating are met.  Based on the 
consistent findings of record that do not demonstrate slight 
recurrent subluxation or lateral instability, a compensable 
rating under DC 5257 is not in order.  See also Johnson v. 
Brown, 9 Vet. App. 7 (1996) (where the diagnostic code is not 
predicated on loss of range of motion, §§ 4.40 and 4.45, with 
respect to pain, do not apply).

The Board also notes that the November 1991 rating decision 
included consideration of DC 5314 when rating the veteran's 
left knee disability.  38 C.F.R. § 4.73, Diagnostic Code (DC) 
5314, pursuant to which the severity of injury to the muscles 
of Group XIV is evaluated, states that Muscle Group XIV 
includes those muscles responsible for extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial band, postural 
support of the body, and synchronizing the hip and the knee, 
acting in conjunction with the hamstrings. Muscles listed as 
part of this group include the sartorius, rectus femoris, 
vastus externus, vastus intermedius, vastus internus, and 
tensor vaginae femoris.  A noncompensable (zero percent) 
rating is warranted if impairment of this muscle group is 
slight. If it is moderate, a 10 percent rating is warranted. 
If it is moderately severe, a 30 percent rating is warranted. 
Finally, if the impairment is severe, a 40 percent rating is 
warranted. 

Significantly, when the March 2000 examiner was asked if the 
veteran's left knee disability involved more than the joint, 
the examiner responded that there was no muscle involvement.  
In light of the current medical opinion that rules out muscle 
(or nerve) involvement pertinent to the service-connected 
left knee disability, a rating under DC 5314, or other 
diagnostic criteria governing the muscle or nerves, is not 
warranted.  Only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of a medical expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  In the 
instant case, the reports of VA examinations are notable for 
evidence of observable scarring resulting in tenderness/pain.  
Such tenderness is not attributed to motion, but rather to 
the scar itself.  The examiner in March 2000 recognized that 
the scarring was productive of minimal tenderness.  
Nevertheless, the rating criteria do not quantify the degree 
of tenderness necessary for a 10 percent rating.  As such, 
the Board finds that the criteria for a separate 10 percent 
evaluation under Diagnostic Code 7804 are met.  38 C.F.R. 
§ 4.14.  

More than a 10 percent rating is not warranted for the left 
knee scarring since the March 2000 examiner documented that 
the scars were free of ulcerations and did not affect 
function of the left knee.  38 C.F.R. § 4.118.  This evidence 
is uncontroverted.  Accordingly, a 10 percent rating is 
appropriate.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  At his May 1992 hearing, the veteran stated he was 
employed as a security guard and his income was limited due 
to his left knee disability, thereby raising the question of 
an extraschedular evaluation.  After a review of the record, 
the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   

The Board recognizes the May 1992 testimony presented by the 
veteran raised the consideration of an extraschedular rating.  
With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  In the Board's 
June 1998 decision, the RO was tasked with considering 
referral of this case for an extraschedular rating.  In this 
case, the veteran was provided with the text of the criteria 
for an extraschedular rating in the supplemental statement of 
the case of June 2000. The RO chose not to refer the 
veteran's claim for an extraschedular rating.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such conclusion on its own.  See also 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's left knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

During the examination of March 2000, the veteran reported 
that he worked as a mailhandler.  There was no particular 
mention of interference with his job requirements, nor did 
the examiner make any findings that indicated such 
interference.  The March 2000 examiner recommended that the 
veteran avoid squatting or kneeling activities, but there is 
no indication that those limitations affected the veteran's 
current employment.  Despite the veteran's complaints, the 
1999 examiner also did not indicate any interference with the 
veteran's employment.  The Board finds, therefore, that there 
is insufficient documentation in the record that the 
veteran's service-connected left knee disorder presents such 
an unusual disability picture that the regular rating 
criteria are precluded.  Rather, the symptoms and complaints 
described appear to fall squarely with what is reflected in 
the rating criteria that encompasses industrial impairment.  
What the veteran has not shown in this case is that his left 
knee disability, in and of itself, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
left knee disability.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of the currently assigned 10 percent 
for left knee injury, status post patellectomy, is denied.

A separate 10 percent evaluation for left knee scarring is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 10 -


